          Case 2:06-cr-20099-JWL Document 268 Filed 05/26/20 Page 1 of 3




                     IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF KANSAS


UNITED STATES OF AMERICA,              )
                                       )
                      Plaintiff,       )
                                       )
      v.                               )               Case No. 06-20099-02-JWL
                                       )
WILLIAM T. MORRISON, JR.,              )
                                       )
                      Defendant.       )
                                       )
_______________________________________)


                            MEMORANDUM AND ORDER

      This matter comes before the Court on defendant’s pro se motion for compassionate

release pursuant to 18 U.S.C. § 3582(c)(1)(A) (Doc. # 260).1 For the reasons set forth

below, the Court denies the motion.

      In 2009, after defendant pleaded guilty to wire fraud and money laundering, the

Court sentenced defendant to a term of imprisonment of 100 months, to be served after

certain state court sentences. Defendant is incarcerated at Elkton FCI in Ohio, and his

present release date is January 17, 2023. On May 4, 2020, defendant filed the instant

motion seeking release under Section 3582(c)(1)(A), based solely on his risk of infection

with the COVID-19 virus.

      18 U.S.C. § 3582(c)(1)(A) provides that a court may reduce a term of imprisonment

for “extraordinary and compelling reasons.” See id. The moving defendant bears the


      1
          This case was reassigned to the undersigned judge on May 5, 2020.
        Case 2:06-cr-20099-JWL Document 268 Filed 05/26/20 Page 2 of 3




burden of establishing that relief is warranted under the statute. See, e.g., United States v.

Jones, 836 F.3d 896, 899 (8th Cir. 2016) (defendant bears burden to show reduction is

warranted under Section 3582(c)(2)); United States v. Bright, 2020 WL 473323, at *1 (D.

Kan. Jan. 29, 2020) (“extraordinary and compelling” standard imposes a heavy burden on

a defendant seeking relief under Section 3582(c)(1)(A)). A court exercises its discretion

in ruling on such a motion. See United States v. Chambliss, 948 F.3d 691, 693 (5th Cir.

2020) (reviewing denial for abuse of discretion); United States v. Saldana, 2020 WL

1486892, at *2 n.4 (10th Cir. Mar. 26, 2020) (unpub. op.) (same) (citing United States v.

Piper, 839 F.3d 1261, 1265 (10th Cir. 2016)).

       Defendant bases his motion solely on the COVID-19 outbreak and the incidence of

cases at the Elkton facility (where the BOP reports 162 positive inmate cases and 9 inmate

deaths as of this date). Defendant notes that a federal court has issued an injunction

requiring that higher-risk inmates be transferred from Elkton because of the outbreak there.

See Order, Wilson v. Williams, No. 20-cv-794 (N.D. Ohio Apr. 22, 2020).

       Nevertheless, the Court concludes in its discretion that defendant has not met his

burden to show that extraordinary and compelling circumstances warrant his immediate

release from prison. The Bureau of Prisons has implemented measures in Elkton and in

other facilities to control outbreaks, particularly with respect to higher-risk inmates.

Notably, defendant has devoted little of his argument to his own medical condition and

risk. He states that he is 56 years old, has suffered heart disease, and has high cholesterol;

but his medical records indicate that he is not presently suffering from any serious medical

condition. Moreover, in the ongoing federal lawsuit cited above, defendant was not

                                              2
        Case 2:06-cr-20099-JWL Document 268 Filed 05/26/20 Page 3 of 3




identified as one of the 837 Elkton inmates that were deemed the most vulnerable and at

an elevated risk from the virus. Defendant has simply not shown that he bears a relatively

high risk of serious medical harm, and the Court is not prepared to order the release of any

and all inmates in the absence of such a risk.

       In addition, the Court notes that defendant’s scheduled release is not imminent, and

the Government maintains a valid public interest in incarcerating defendant in accordance

with the terms of his lawful sentence. Defendant also notes that he is due to be transferred

to a lower-security-level camp in the near future (although he has provided no details about

the date of that transfer or the conditions and measures at that facility with respect to the

virus), and his risk of harm while at Elkton is lessened for that reason as well.



       IT IS THEREFORE ORDERED BY THE COURT THAT defendant’s motion for

compassionate release (Doc. # 260) is hereby denied.


       IT IS SO ORDERED.


       Dated this 26th day of May, 2020, in Kansas City, Kansas.


                                                  s/ John W. Lungstrum
                                                  John W. Lungstrum
                                                  United States District Judge




                                              3
